Civ.R. 53(E)(4)(b) provides that one of the avenues available to a judge upon objection to a magistrate's decision is that such judge may "hear the matter." This is what the judge said he was doing, and what he did do. The court heard the matter and rendered a decision as to all phases of all the issues before the court. The fact that he mentioned in his order that he was ruling on the objections does not diminish what actually was done: the court heard the matter anew and rendered its decision upon all phases at issue.
I would affirm.